Citation Nr: 1535207	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  09-18 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral foot condition, including bunions.

2.  Entitlement to service connection for spinal meningitis.

3.  Entitlement to service connection for leukopenia.

4.  Entitlement to service connection for irritable bowel syndrome (IBS).

5.  Entitlement to service connection for residuals of injury to the sternum.

6.  Entitlement to service connection for a disability manifested by easy bruising, claimed as a left leg condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran was a member of the Ohio Army National Guard, the Texas Air National Guard, and the California Air National Guard with verified periods of active duty (AD) and active duty for training (ACDUTRA) from August 1975 to March 1976 and from January to April 1991.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in relevant part, denied service connection for spinal meningitis, bilateral foot condition including bunions, easy bruising, leukopenia, IBS, and injury to sternum.  

In February 2015, in support of these claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is in the claims file, so of record.


In April 2015, the Veteran submitted additional evidence consisting of additional medical records, copies of service treatment records (STRs), internet articles, and an outline recounting the history of all of the conditions that are at issue in this appeal.  This evidence was accompanied by a waiver of RO initial consideration as the Agency of Original Jurisdiction (AOJ), and hence the Board will consider this evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304.

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.

The claims require further development before being decided on appeal, so the Board is REMANDING them to the AOJ.


REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding, rather than immediately deciding, these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

After preliminarily reviewing the file, it does not appear that all periods of service have been verified.  For example, concerning the Veteran's claim for injury to her sternum, in correspondence submitted to the Board in April 2015, the Veteran indicated that she had sustained an injury to her costosternal area during active duty in Alpena, Michigan, in 1992.  She submitted a copy of an August 1992 order to deploy to annual training in Alpena, Michigan, in September 1992.  Her service personnel records on file also appear to indicate there may be additional periods of ACDUTRA.  In addition, an October 2014 development memorandum notes that all "active duty service of record is verified," however, it does not indicate what periods of service were in fact verified.  As the evidence of record only includes two periods of verified service, from August 1975 to March 1976 and from January to April 1991, a remand is necessary to clarify the Veteran's service dates and all periods of AD, ACDUTRA, and inactive duty training (INACDUTRA).

Regarding the claims for service connection for a bilateral foot condition, spinal meningitis, and IBS, medical opinions are needed to assist in deciding these claims as the VA examinations that have been performed for these claims are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).  A medical opinion is considered adequate when it is based on consideration of an appellant's prior medical history and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one and allows the Board to weigh the opinion against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  

As for the claim for a bilateral foot condition, the record reflects that the Veteran underwent a VA examination in May 2014.  The examiner noted diagnoses of right and left flatfoot (i.e., pes planus), and provided an opinion that the Veteran's foot condition "is less likely found either began in or is related to the Veteran's military service."  The examiner observed there was mention of right foot pain in the Veteran's medical records in 1989, and on examination she presented with symptoms of flat foot with the current use of arch supports and orthotics.  The examiner then stated that this "suggest the diagnosis of right flat foot that is likely related to the right foot condition in the Veteran's medical records in 1989."   However, the examiner failed to discuss the Veteran's complete STRs, including a December 1975 podiatry clinic record noting her as having red corns, calluses, and pain in her feet.  The examiner also failed to discuss the Veteran's March 1976 Report of Medical History, in which she indicated having foot trouble.  Consequently, as the examiner failed to consider the Veteran's complete prior medical history, the examination is inadequate, and a new examination is warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Concerning the claim for spinal meningitis, the Veteran testified during her February 2015 Board hearing that, in April 1976, while she was transitioning from the Ohio Army National Guard to the Texas Air National Guard, she was diagnosed with spinal meningitis and hospitalized at a private hospital for two weeks.  Subsequent August and September 1976 STRs indicate her having meningitis around the time of April 1976, and a June 1979 Report of Medical History notes her having been hospitalized in 1976 for spinal meningitis.  A July 2009 statement from her husband attest that he took her to the hospital in April 1976 after she became ill and she was diagnosed with spinal meningitis.  

In connection with this claim, the Veteran underwent a VA examination in May 2014.  The examiner stated that the Veteran's symptoms suffered while on active duty on March 4, 1976 were "less likely as not the beginning symptoms of spinal meningitis."  The examiner provided a rationale in which he noted a statement from the Veteran's husband that mentioned spinal meningitis in 2009, but that the Veteran was discharged from service in 1976.  Also, the Veteran reported a history of spinal meningitis causing hyporeflexia, and on examination she presented with a decrease in reflexes in both lower extremities, which suggested the diagnosis of spinal meningitis with residual hyporeflexia that is "less likely related to service due to the lack of documentation."  However, in rendering this opinion, the examiner failed to discuss the symptoms suffered by the Veteran on March 4, 1976, and also failed to provide any explanatory reasoning for the opinion.  Additionally, while the statement from the Veteran's husband is dated in 2009, in the statement he specifically discusses the Veteran having suffered meningitis years earlier, in April 1976.  Furthermore, subsequent to the VA examination, the Veteran submitted additional evidence, including an April 2015 letter from her VA physician, who stated that, although the Veteran was diagnosed with a case of meningitis when she transitioned out of active duty, it was more likely than not that her viral or bacterial illness began while still on duty and subsequently placed her at risk for meningitis.  This commenting VA physician also noted that the Veteran having suffered an ear infection prior to her meningitis needed to be factored into the timecourse for the development of meningitis.  The STRs indicate that, in a March 1976 Report of Medical History, the Veteran indicated that she had suffered from ear, nose, or throat trouble.  Accordingly, the Board finds that she should be afforded a new examination, and the VA examiner must consider the complete claims file as well as these additional records, and offer a new medical opinion.

As for the claim for IBS, the Veteran underwent a VA examination for this additionally alleged condition in May 2014.  The examiner diagnosed IBS but opined that it was less likely than not "related to either the symptoms [the Veteran had] incurred in service or to her military service."  The rationale provided was that there was no mention of a specific IBS condition in the Veteran's "medical records," and on examination she reported symptoms of IBS without the use of medications.  This according to the examiner suggested the diagnosis of IBS, however, there was no documented evidence in the medical records revealing an 
in-service event.  But this rationale is unclear, as the examiner provided no further explanation and did not specifically discuss the Veteran's December 1975, January 1976, and March 1976 STRs, which include diagnoses of gastroenteritis and symptoms of nausea, vomiting, diarrhea, and lower abdominal pain with blood in stools.  As such, a new VA examination and medical opinion are warranted.

The Veteran also contends that she developed chronic leukopenia that she argues is related to spinal meningitis.  The Board also sees that the May 2014 VA examiner found that the Veteran's leukopenia was at least as likely as not a chronic disability and indeed related to spinal meningitis.  It necessarily follows that this claim is dependent on the results of the Veteran's appeal for service connection for spinal meningitis.  That is to say, these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must defer consideration of this claim for service connection for leukopenia pending resolution of the claim for spinal meningitis.

Regarding the claim for service connection for a disability manifested by easy bruising, the Veteran has not had a VA compensation examination for a medical nexus opinion concerning the etiology of this alleged condition.  The Veteran claims this condition is a result of a November 1975 accident in service in which she was struck by a moving car and suffered a left calf injury, resulting in current swelling and bruising.  STRs from November 1975 confirm her having suffered a left leg injury after being struck by a moving car while walking.  The diagnosis was a muscular sprain and a knot in posterior was identified.  As the medical records reflect subsequent notations of easy bruising of the legs and edema, the Board finds that a VA examination and medical nexus opinion are needed also to assist in deciding this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Finally, the Veteran should also be provided an opportunity to identify any relevant private or VA treatment records pertaining to the disabilities at issue in this appeal, and to furnish VA with the necessary authorization to request private treatment records on her behalf or to submit these records herself.

Accordingly, the claims are REMANDED for the following additional development and consideration:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency to verify the precise dates of the Veteran's periods of AD, ACDUTRA, and INACDUTRA service.  A list of each period and type of service should be associated with the file. 

2.  Request the Veteran to identify any relevant treatment records pertaining to her conditions on appeal.  Then take appropriate steps to secure copies of any treatment records she identifies that are not currently in the file, including all VA treatment records and any private treatment records for which she has provided the necessary authorization.  If any of these records cannot be obtained, all efforts to obtain them must be documented in the claims file, including any negative responses received, and the Veteran must be notified of this fact, and that she is ultimately responsible for providing the records.

3.  After completion of the above, schedule a VA examination with an appropriate medical professional to determine the etiology of any current bilateral foot condition to include bunions.  The Veteran's electronic claims folder must be reviewed by the examiner in conjunction with the examination for the history of this disability.  All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail. 

The examiner should render an opinion on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's current bilateral foot condition, including her bunions, is related or attributable to her active military service, including to any periods of  ACDUTRA.

In providing this opinion, the examiner should discuss the medical and competent lay evidence of record, in particular, the Veteran's STRs, including a December 1975 podiatry clinic record noting her as having red corns, calluses, and pain in her feet, and a March 1976 Report of Medical History in which she indicated having foot trouble.  

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, citing to specific evidence in the file supporting conclusions.  

4.  Also arrange for the Veteran to undergo a VA examination with an appropriate medical professional to determine the etiology of her claimed spinal meningitis.  Her electronic claims folder must be reviewed by the examiner in conjunction with the examination for the history of this disability.  All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail. 

The examiner is asked to identify any current residuals of the Veteran's 1976 spinal meningitis, including but not limited to a brain tumor/mass. 

The examiner should also render an opinion on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's spinal meningitis and residuals thereof, are related to or the result of her active military service, including any periods of ACDUTRA.

In providing this opinion, the examiner should discuss the medical and competent lay evidence of record.  The examiner is asked to discuss and consider an April 2015 letter from the Veteran's VA physician, who indicated that, although the Veteran was diagnosed with a case of meningitis when she transitioned out of active duty, it was more likely than not that her viral or bacterial illness began while still on duty and subsequently placed her at risk for meningitis.  

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, citing to specific evidence in the file supporting conclusions.  

5.  As well, schedule the Veteran for a VA examination with an appropriate medical professional to determine the etiology of her IBS.  Her electronic claims folder must be reviewed by the examiner in conjunction with the examination for the history of this disability.  All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail. 

The examiner should render an opinion on the likelihood (very likely, as likely as not, or unlikely) that the Veteran's IBS is related or attributable to her active military service, including any periods of ACDUTRA.

In providing this opinion, the examiner should discuss the medical and competent lay evidence of record, in particular, the Veteran's STRs, which include diagnoses of gastroenteritis and symptoms of nausea, vomiting, diarrhea, and lower abdominal pain with blood in stools.  

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, citing to specific evidence in the file supporting conclusions.  


6.  Schedule a VA examination with an appropriate medical professional to determine the etiology of any disability manifested by easy bruising, claimed as a left leg condition.  The Veteran's electronic claims folder must be reviewed by the examiner in conjunction with the examination for the history of this disability.  All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail. 

The examiner should render an opinion on the likelihood (very likely, as likely as not, or unlikely) that any current disability manifested by easy bruising is related or attributable to the Veteran's active military service, including any periods of ACDUTRA.

In providing this opinion, the examiner should discuss the medical and competent lay evidence of record, in particular, the Veteran's STRs that document a November 1975 in-service accident in which she was struck by a moving car and suffered a left calf injury.  

The examiner must discuss the underlying rationale of the opinion, whether favorable or unfavorable to the claim, citing to specific evidence in the file supporting conclusions.  

7.  Thereafter, undertake any other additional development that may reasonably flow from the above directives, to include the scheduling of any additional VA examinations if deemed necessary.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send her a Supplemental Statement of the Case (SSOC) and give her an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

She has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

